Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00804-CV

                             IN THE INTEREST OF Z.S.T.

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018PA02701
                        Honorable Richard Garcia, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. No costs of appeal are taxed against appellant.

      SIGNED January 15, 2020.


                                             _________________________________
                                             Liza A. Rodriguez, Justice